-X




                                   No. 03-14-00457-CV




                                           In the
                          UNITED STATES COURT of APPEALS
                                 for the THIRD CIRCUIT




                                    LINDA BALDWIN,
                                    Plaintiff- Appellant



                       ZURICH AMERICAN INSURANCE COMPANY,
                                   Defendant - Appellee




               On Appeal from the 261st District Court ofTravis County, Texas
             CAUSE NO. D-l-GN-13-001281, Gisela D. Triana, Judge Presiding



                                   APPELLATE BRIEF


                                 CHANGE OF ADDRESS


TO THE HONABLE JUDGE OF SAID COURT: Linda Baldwin, Appellant give notice of
change of address from 10151 Dorrell Lane, #1164 Las Vegas, NV 89166 to 9182
Prairie Cove, Las Vegas NV 89164



                                                            espectfufly Submitted
                                                           Linda Baldwin, Pro se f\oj*e*
                                                           9182 Brilliant Prairie Gourt ^3
    [gcSvSa                                                Las Vegas, Nevada 89164 *&-—
                                                           512-605-7638
    &?o 11NS
           OFAPPEWS,
   w*4aj§J
                               CERTIFICATE OF SERVICE

        I, Linda Baldwin, hereby certify that on this August28, 2015, 2014,1 served a true and
correct copy of Appellant's Brief change of address, via mail, as follows:

Jessica McCarthy
Flahive, Ogden, Latson
P.O. Box Drawer 201329
Austin, Texas 78720




                                                              ida Baldwin, Pro se (j&^ ^
                                                           9182 Brilliant PrairierCSurf ~ff}^
                                                           Las Vegas, Nevada 89164
                                                           512-605-7638
    M


1
    H
    O
3   N


>




        I--
        St
        !'-


        cm
        ..-:•

        •r-i

        r-